SUPPLEMENT DATED JANUARY 31, 2012 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR THE FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D INDIVIDUAL VARIABLE ANNUITY CONTRACTS OFFERED BY FIRST INVESTORS LIFE INSURANCE COMPANY DATED MAY 1, 2011 The second paragraph under the heading “Services” on page 4 of the Statement of Additional Informationis deleted in its entirety and replaced with the following: Independent Registered Public Accounting Firm.KPMG LLP, 345 Park Avenue, New York, NY 10154, has been selected as the independent registered public accounting firm for Separate Account C and Separate Account D.First Investors Life pays KPMG LLP a fee for serving as the independent registered public accounting firm for each Separate Account, which is set by the Audit Committee of the Board of Directors of First Investors Life. C+DSAI 1-12
